Name: Commission Regulation (EC) No 2000/2003 of 13 November 2003 fixing, for 2004, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|32003R2000Commission Regulation (EC) No 2000/2003 of 13 November 2003 fixing, for 2004, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas Official Journal L 296 , 14/11/2003 P. 0017 - 0017Commission Regulation (EC) No 2000/2003of 13 November 2003fixing, for 2004, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(2), and in particular Article 9(2) thereof,Whereas:(1) Member States' notifications pursuant to Article 9(1) of Regulation (EC) No 896/2001 indicate that the sum of allocations applied for is 4961407,000 tonnes for all non-traditional operators A/B and 399750,000 tonnes for all non-traditional operators C.(2) The percentages to be applied for determining the allocations for non-traditional operators under the tariff quotas A/B and C for 2004 should therefore be fixed.(3) It should be pointed out that the provisions of this Regulation are adopted without prejudice to measures that may be taken subsequently in connection with enlargement of the Union.(4) So that the operators have sufficient time to lodge licence applications for the first quarter of 2004, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1For the tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93, the allocation to be granted to each non-traditional operator for 2004 pursuant to Article 9(2) of Regulation (EC) No 896/2001 shall be the following percentage of the allocation applied for:(a) for each non-traditional operator A/B: 9,09036 %,(b) for each non-traditional operator C: 20,63789 %.Article 2This Regulation shall enter into force on 14 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 November 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 47, 25.2.1993, p. 1; Regulation as last amended by Regulation (EC) No 2587/2001 (OJ L 345, 29.12.2001, p. 13).(2) OJ L 126, 8.5.2001, p. 6; Regulation as last amended by Regulation (EC) No 1439/2003 (OJ L 204, 13.8.2003, p. 30).